DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

The restriction requirement filed 10/29/2021 and reply filed on 12/10/2021 are acknowledged. The restriction requirement is withdrawn as applicant’s arguments relating to there being no serious search burden is persuasive. Claims 1-12 have been examined.

	Claim Status
Claims 1, 9 and 11 have been amended; support for claim 1 is found in Figure 4, the amendment to claim 6 was to further define the bent structure and the amendment to claim 11 was to change dependency to follow US Practice. Note: the amendments to the claims were filed with the original filing date of 04/23/2020.
Claims 1-12 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2017/0187011 A1-as cited in the IDS).

Regarding claim 1, Cho teaches a battery module comprising: 
a cell assembly having a plurality of secondary batteries (Cho Figure 1 plurality of battery cells 10);
a battery management unit having a printed circuit board with a printed circuit (protection circuit module 30), the printed circuit board having a connecting portion on inner and outer peripheries of which a connecting conductor is coated to be electrically connected to the printed circuit (Figures 2 and 3; [0035-0037 and 0041] openings 32a and 32b in the protection circuit module are formed for tabs connecting the batteries to be electrically connected and the cell voltage measuring terminal 31 is connected to the extended part 45 of the connection tab); and
a bus bar plate having a plate shape (Cho Connection tabs 40 are taken to be the bus bar plate; Figure 1; this is consistent with Applicants specification Figure 1 bus bar plates 230), the bus bar plate having a connection portion and a sensing portion (Figure 2, sensing portion are high current tabs 61 and 62 that form the connection with the circuit board), the bus bar plate being configured to electrically connect the plurality of secondary batteries and the sensing portion having a strip form elongated from one side end of the connection portion (Figure 2, [0035] connection tabs electrically connect adjacent battery cells), the sensing portion further having a bent structure where a longitudinal end thereof is bent at least two times, at least a part of the bent structure being in elastic contact with an inside of the connecting portion (Cho Figure 4, [0049] extended part 45 of the connection tabs 40 has multiple bent portions such as first bent portion 41 and the second bent portion 43; [0050] tension 

Regarding claim 2, Cho teaches all the claim limitations of claim 1. Cho further teaches wherein the connecting portion has a connecting groove formed so that a part of the printed circuit board is dented inward (Cho Figures 3 and 4, cell voltage measuring terminals are dented inward for contact with the extend part 45).

Regarding claim 4, Cho teaches all the claim limitations of claim 2. Cho further teaches wherein a hanging rod extending in a horizontal direction is formed at the connecting groove so that at least a part of the bent structure of the sensing portion is hung thereon (Cho Figure 7, 0054] rib 23 is used to prevent the tension portion from moving or bending; the rib 23 reads as the hanging rod as it wrapped around/ hung on the rib portion).

Regarding claim 7, Cho teaches all the claim limitations of claim 1. Cho further teaches wherein an elastic member is provided to an inner side of the bent structure of the sensing portion to support the bent structure of the sensing portion outward (Cho Figure 7; [0049]).

Regarding claim 8, Cho teaches all the claim limitations of claim 1. Cho further teaches wherein a module housing having an inner space formed therein to accommodate the cell assembly (Cho [0010] holder case configured to accommodate the battery cells),
wherein an insert groove dented inward is formed at an outer surface of the module housing so that a part of the sensing portion extending from the connection portion is inserted and fixed therein 

Regarding claim 9, Cho teaches all the claim limitations of claim 8. Cho further teaches wherein the printed circuit board is mounted on the module housing (Cho [0010] protection circuit module mounted at an external side of the holder case), and
wherein the sensing portion includes (Connection tabs 40):
a fixed part inserted into the insert groove formed at the outer surface of the module housing (Cho Figures 4 and 7; guide part 22 of the holder case incorporates the fixed portion of the extended portion 45);
an upright part bent upward from an extended longitudinal end of the fixed part to protrude outward (Cho Figure 7, second bent portion 43 with tension portion 44 protrude outward); and
a connecting part connected to an extended longitudinal end of the upright part and having a bent structure that is bent at least two time in an inner direction, or in an outer direction, or in the inner direction and the outer direction, the bent structure of the connecting part having a top portion that is in pressure contact with the connecting portion (Cho Figure 7; [0048-0049] extended part 45 extending to the cell voltage measuring terminal 31 of the protection circuit module 30 wherein the extended part 45 having first bent portion 41 and second bent portion 43).

Regarding claim 10, Cho teaches all the claim limitations of claim 9. Cho further teaches wherein a support rib protruding upward is formed at the module housing to support the upright part outward (Cho Figure 7 rib 23 protruding upward from the first holder case 20a). 

Regarding claims 11 and 12, Cho teaches all the claim limitations of claim 1. Cho further teaches wherein the battery module can be incorporated in a battery pack and the battery pack being incorporated in an electronic device (Cho [0005] External devices having battery cells in a plurality of cells grouped together).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0187011 A1) as applied to claim 2 above, and further in view of Choi et al. (US 2011/0262777 A1-hereinafter Choi-as cited in the IDS).

Regarding claim 3, Cho teaches all the claim limitations of claim 2. Cho further teaches wherein at least a part of the bent structure of the sensing portion is inserted and connected upward from the lower end of the connecting portion (Cho Figures 2-4, extended part is inserted within the connecting portion). Cho fails to teach wherein the connecting groove has a tapered structure so that an inner width of the connecting groove gradually decreases upward from a lower end thereof.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the cell voltage measuring terminals 31 and first and second openings 32a and 32b such that the opening regions of 31 and 32a/b are provided with a chamfered section as taught by Choi allowing for the extended part of Cho to be easily inserted and connected to with the protective circuit module. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0187011 A1-as cited in the IDS) as applied to claim 1 above, and further in view of Cheon et al. (US 2017/0264107 A1-as cited in the IDS and hereinafter Cheon).

Regarding claim 5, Cho teaches all the claim limitations of claim 1. Cho fails to teach wherein the connecting portion has a connecting hole formed so that a part of the printed circuit board is perforated.
Cheon discloses a battery pack containing a circuit board controlling charging and discharging operations of the battery cells and a bent connection tab connecting the battery cellos and extending towards the circuit board. Cheon teaches wherein a connection tab includes a connection portion 155 that is directly connected to the circuit board 50 and containing a connection hole 50’ (Cheon [0048]).  The circuit board 50 includes the connection hole 50’ for connecting the connection tab to the circuit board by inserting and can then be soldered to form a fixed connection (Cheon [0058-0059]).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0187011 A1- as cited in the IDS) as applied to claim 1 above, and further in view of Jang et al. (US 2008/0226974 A1).
Regarding claim 6, Cho teaches all the claim limitations of claim 1. Cho fails to teach of a support wall protruding outward is formed at the printed circuit board to support an extended longitudinal terminal of the sensing portion.
Jang discloses a connection terminal for a secondary battery having an anti-press and support function of a protection circuit board as well as electrically connecting a bare cell with the protection circuit board. Jang teaches a circuit board 120 having a connection terminal 1 extending from the circuit board and having a support part 20 along with step 12 in which a portion of the lead tab 130 and the PCT element are electrically connected and supported (Jang Figures 1 and 2). The support and step parts prevent the protective circuit board from being pressed towards a side of the bare cell and serves to more firmly couple the protective circuit board and the bare cell (Jang [0045-0056]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify the protective circuit module of Cho to include a step protruding from the protective circuit board as taught by Jang such that the step can electrically connect the protective circuit module and the extended part connected to the batteries of Cho and to provide support for the end portion of the extended part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728